Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 15 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 15. Decr: 1806.

I have received only one letter from you—that of 25. Novr: since I left you—And none from any of my other friends—Though I accustom myself to Patience in the expectation of Letters I begin to feel extremely anxious; lest some of you should be ill—The Mails have been interrupted by the obstructions in the Roads, and I have imputed the delay of your letters to this as long as I could—But we have now here Boston Newspapers to the 8th: of this month—And you must before that have received my first letter from this place.
We have very cold weather, and the ground is covered with snow, or rather with Ice—The Potowmack is almost frozen over.
Mr: & Mrs: Erskine yesterday visited Mrs: Hellen—They live in Mr: Merry’s house—Mrs: Merry spends the winter at Alexandria—
We are all well, excepting little Walter, who is very ill again, with a fever—Mr: Tracy desires to be most respectfully remembered to you—He is in better health than last Winter—
Kiss the dear boys & believe me, ever yours
J.Q.A.